Citation Nr: 1549937	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than December 29, 2008, for the grant of service connection for diabetes mellitus, due to herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Oakland, California.

The Veteran was scheduled for a Board hearing in November 2015, but his representative withdrew his request for a hearing in a November 2015 letter.

The Board notes that in September 2015 the Veteran submitted to the RO a VA Form 21-8940 as part of a claim for total disability based on individual unemployability (TDIU).  In it, the Veteran stated he was unemployable due to his coronary artery disease, diabetes, and diabetic neuropathy.  Because the RO has undertaken development of his TDIU claim and he has no increased rating claim on appeal, TDIU not attach to his earlier effective date claim and is outside the scope of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).


FINDING OF FACT

The Veteran was not diagnosed with diabetes mellitus on or before May 8, 2001, and VA did not receive a claim for service connection for diabetes mellitus prior to December 29, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to December 29, 2008, for an award of service connection for diabetes mellitus due to herbicide exposure have not been met. 38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.159, 3.400 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his diabetes mellitus in October 2009 and May 2013.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise, and the May 2013 examiner thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks an effective date earlier than December 29, 2008, for an award of service connection for diabetes mellitus due to herbicide exposure.

Generally, the effective date of an award of a service connection claim is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  In this case, the Veteran has not alleged or identified a formal or informal claim prior to December 29, 2008; and the Board finds no evidence thereof upon review of the evidence of record. 

However, the award of compensation is due to a liberalizing change in the law or an administrative issue, the Veteran is eligible for an effective date prior to the date of the claim if the veteran met all of the requirements for eligibility as of the effective date of the liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  If the claim is reviewed by request of the claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If the claim is reviewed by request of the veteran more than one year after the effective date of the law, the effective date will be one year prior to the receipt of the veteran's request.  38 C.F.R. § 3.114(a)(3).  Relevant to the Veteran's claim, diabetes was added to the list of diseases subject to service connection on a presumptive basis based on exposure to herbicides effective May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002) (discussing 66 Fed. Reg. 23,166 (May 8, 2001)).

In his December 2008 claim, the Veteran reported that he was diagnosed with diabetes in 2001, with no month or date specified.

Private treatment records from the physician identified in the Veteran's claim show that the Veteran was diagnosed with diabetes in December 2002.  The Veteran has provided records with the same physician dating back to 1998, but no records prior to December 2002 indicate a diabetes diagnosis.  

In October 2009, the Veteran underwent a VA examination in connection with his service connection claim for diabetes mellitus.  The examiner did not review the claims file, but based on interviewing the Veteran and reviewing his VA treatment records noted that the Veteran was diagnosed with diabetes in 2003.  

In his March 2010 notice of disagreement, he stated that he was diagnosed with diabetes mellitus "on or about 2001."  He again identified as the diagnosing physician the supplier of the private treatment records discussed above.  In his July 2010 substantive appeal, the Veteran stated that he believed his effective date should be May 8, 2001, the date of the liberalizing rule change.

In May 2011, the Veteran underwent a VA examination in connection with a service connection claim for a heart condition.  The examiner noted that the Veteran was a "terrible" historian, and that much of the information he gave was contradicted by his medical records.  The Veteran reported that he was diagnosed with hypertension in 2000 and with diabetes a few months later.  The examiner noted that the medical records described above indicate that both diagnoses occurred in December 2002.

In May 2013, the Veteran underwent a VA examination in connection with a claim for an increased evaluation for his diabetes mellitus and for service connection for diabetic neuropathy.  The examiner supported the opinion that diabetic neuropathy and erectile dysfunction were secondary to diabetes with the chronology of onset, and based on a review of the claims file the examiner concluded that the Veteran was diagnosed with diabetes in December 2002.

The Veteran's claim for service connection was received on December 29, 2008, more than one year after VA added diabetes mellitus to the list of presumptive diseases effective May 8, 2001.  Therefore, in order to obtain an earlier effective date for the award of service connection (up to a year earlier than the date of claim) under 38 C.F.R. § 3.114, the record must establish that the Veteran met the criteria for an award of service connection for diabetes mellitus on May 8, 2001, the effective date of the liberalizing law.  Because the Veteran served in Vietnam, on May 8, 2001, he was eligible for presumptive service connection based on exposure to herbicides if he had at that time a diagnosis of diabetes mellitus.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(e).  

The Board finds that the evidence weighs against a finding that the Veteran was diagnosed with diabetes mellitus on or before May 8, 2001.  The Veteran has given conflicting vague accounts of being diagnosed in 2001 and 2000.  The Board finds more credible the medical records which reflect a diagnosis in December 2002.  These records are more reliable because of their precision and detail, and the May 2011 and May 2013 VA examiners agree based on a review of the Veteran's medical records.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran was diagnosed with diabetes mellitus on or before May 8, 2001.  Because he did not meet the requirements of service connection on the effective date of the liberalizing law, an effective date prior to the date of the claim is not available to the Veteran.  An effective date for service connection prior to December 29, 2008, must therefore be denied. 


ORDER

An effective date prior to December 29, 2008, for an award of service connection for diabetes mellitus due to herbicide exposure is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


